
	

115 HR 5076 RH: Small Bank Exam Cycle Improvement Act of 2018
U.S. House of Representatives
2018-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 505
		115th CONGRESS2d Session
		H. R. 5076
		[Report No. 115–657]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 20, 2018
			Ms. Tenney introduced the following bill; which was referred to the Committee on Financial Services
		
		April 26, 2018Additional sponsors: Mr. Crist and Mr. Sherman
			April 26, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Insert the part printed in italic
		
		
			
		
		A BILL
		To amend the Federal Deposit Insurance Act to extend the examination cycle for certain insured
			 depository institutions.
	
	
 1.Short titleThis Act may be cited as the Small Bank Exam Cycle Improvement Act of 2018. 2.Examination cycleSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended—
 (1)in paragraph (4)(A), by striking $1,000,000,000 and inserting $3,000,000,000; and (2)in paragraph (10), by striking $1,000,000,000 and inserting $3,000,000,000. 
 3.GAO Study and ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Congress on the effect of extending the examination cycle for qualifying institutions pursuant to section 2 of this Act on the ability of agencies to effectively supervise and protect the safety and soundness of qualifying institutions.
		
	
		April 26, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
